DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/21/2022 in which claims 1-30 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 07/21/2022 with respect to amended independent claim 1 have been fully considered. Based on the claim amendments further consideration was conducted resulting in a new ground of rejection presented below. Applicant’s amendments to claims 2, 17, 21 and 22 overcome the Claim Objections previously set in Office Action mailed on 05/03/2022. The independent claims 1 and 16 have not overcome the claim rejections as shown below. 
Claims 1-30 are pending. 

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Shi explains that a first terminal determines a second terminal as a relay terminal through a discovery process, which is triggered by an instruction from a base station. As such, Shi cannot teach or suggest a communication device that communicates with one or more peer communication devices and with a base station of a cellular network, so as to share resources between the communication device and the peer communication device or the cellular network, for providing a communication service, while rendering the base station unaware of sharing of the resources.
Examiner respectfully disagrees. The instruction transmitted by the first access network device (Fig. 2, S201) to the first terminal is used for discovery and connection to a second terminal. This step does not mention any feature related to the base station being aware of sharing of resources. Shi’s Fig. 2 does not show which device allocates the resources for the D2D communications or relay communications. Therefore, Shi’s Fig. 2 does not explicitly teach that the second access network device is unaware of sharing of the resources, but performing a discovery procedure based on an instruction from the first access network device does not mean that the first access network device is aware of the sharing of resources. 

Shi shows in Fig. 2, that the second terminal communicates with the first terminal via corresponding downlink and uplink transmissions that provide a D2D communication service between the terminals (Shi, Fig. 1, [0052]-[0053], [0065], Fig. 2, [0081], [0083], Fig. 7, [0187]-[0189]). Uplink data and downlink data is transmitted via transmission resources to provide a D2D communication service between the first and second device and a relay communication service for the first terminal to the second access network device (i.e. gNB, base station, etc.) via the second terminal. Thereby, Shi discloses “a processor, configured to: communicate with the peer communication devices via the short-range transceiver and with the BS via the long-range transceiver, so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service”.

The prior art of Vanderveen (previously cited in Non-Final Office Action mailed on 05/03/2022) discloses in paragraphs [0040] and [0050] that a UE functions as a scheduling entity, scheduling resources for one or more scheduled entities (i.e. one or more other UEs). In a wireless communication system with scheduled access to time-frequency resources and having a cellular communication, a P2P, a D2D, etc. a scheduling entity (a UE) and one or more scheduled entities (UEs) communicate utilizing the scheduled resources. The UE functions as the scheduling entity. Vanderveen teachings of a UE scheduling resources for UEs to perform D2D communications and cellular communications in combination to Shi’s Fig. 2, results in a terminal scheduling resources for the sidelink and relay communications, where the second access network device is not aware of the sharing of resources since the terminal is the scheduling entity. Thus, the combination of Shi in view of Vanderveen discloses the amended independent claim 1.

Therefore, based on the new ground of rejection presented below, the amended independent claim 1 is rendered unpatentable. Independent claim 16 recite similar distinguishing features as claim 1, thus is also rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 15-16, 20, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”.

As to claim 1, Shi teaches a communication device (Shi, [0030], Fig. 1, Fig. 2, Fig. 7, [0187]-[0189], a second terminal (terminal 140)), comprising:
a long-range transceiver, configured to communicate wirelessly with a Base Station (BS) of a cellular network (Shi, Fig. 1, [0049]-[0051], Fig. 2, [0070]-[0080], the second terminal (i.e. terminal 140) transmits and receives wireless signals with the second access network device, which is a gNB, TRP, base station, etc. that uses LTE, 5G, etc. Fig. 7, [0187]-[0189], the second terminal includes a first communication unit 701 to communicate with the access network device);
a short-range transceiver, configured to communicate wirelessly with one or more peer communication devices over a short-range network (Shi, [0054], Fig. 1, [0063], Fig. 2, [0070]-[0080], [0083], the second terminal transmits and receives wireless signals with the first terminal, via D2D communication which is a technology for short distance communications. Fig. 7, [0187]-[0189], the second terminal includes a second communication unit 702 to communicate with the first terminal); and
a processor, configured to (Shi, [0030], Fig. 1, Fig. 7, [0187]-[0189], the terminal includes a processor that is configured to support the terminal in performing corresponding functions of the second terminal):
communicate with the peer communication devices via the short-range transceiver and with the BS via the long-range transceiver (Shi, Fig. 1, [0049]-[0051], [0054], [0063], Fig. 2, [0070]-[0080], [0083], Fig. 7, [0187]-[0189], the second terminal communicates with the first terminal via the second communication unit 702 and with the second access network device (second gNB, base station, etc.) via the first communication unit 701), so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service (Shi, Fig. 1, [0052]-[0053], [0065], Fig. 2, [0081], [0083], Fig. 7, as shown in Fig. 2, the second terminal performs data transmissions with the first terminal and second access network device via corresponding downlink and uplink. Uplink data and downlink data is transmitted via transmission resources to provide a D2D communication service between the first and second device and a relay communication service for the first terminal to the second access network device via the second terminal).

Shi teaches the claimed limitations as stated above. As discussed above, Shi discloses in Fig. 2 that the second terminal performs data transmissions with the first terminal and second access network device via corresponding downlink and uplink transmission resources (Shi, [0052]-[0053], [0065], Fig. 2, [0081], [0083]). In Shi’s Fig. 2 there is no indication if the second access network device allocates the resources for the communication between the second terminal and the first terminal or the second access network device. Thus, Shi does not explicitly teach the following underlined features: regarding claim 1, so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service, while rendering the BS unaware of sharing of the resources.

However, Vanderveen teaches so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service, while rendering the BS unaware of sharing of the resources (Vanderveen, Fig. 1, [0040], [0050], a UE functions as a scheduling entity, scheduling resources for one or more scheduled entities (i.e. one or more other UEs). In a wireless communication system with scheduled access to time-frequency resources and having a cellular communication, a P2P, a D2D, etc. a scheduling entity and one or more scheduled entities communicate utilizing the scheduled resources. A UE functions as the scheduling entity. In the case the UE functions as a scheduling entity, the base station 108 does not perform the scheduling and is not aware of the resources used by the communication between UEs and to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi to have the features, as taught by Vanderveen in order to schedule, assign, reconfigure, and release resources for UEs that perform sidelink communications and cellular communications (Vanderveen, [0039]).

Shi teaches the claimed limitations as stated above. Shi does not explicitly teach the following features: regarding claim 5, wherein the communication device and the peer communication devices comprise respective Secure Elements (SEs), and wherein the processor is configured to establish secure communication with the peer communication devices over the short-range network, using the SEs.

As to claim 5, Vanderveen teaches wherein the communication device and the peer communication devices comprise respective Secure Elements (SEs), and wherein the processor is configured to establish secure communication with the peer communication devices over the short-range network, using the SEs (Vanderveen, Fig. 1, Fig. 11, [0115], [0118], Fig. 12, [0122]-[0125], Fig. 13, each UE includes in their processor a link establishing circuit 1142 that establishes a secure link between devices via sidelink (PC5 layer)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi to have the features, as taught by Vanderveen in order to establish a secure link for vehicle-to-vehicle (V2V) communications where the demand of unicast links increases (Vanderveen, [0002], [0005]).

As to claim 7, Shi teaches wherein the processor is configured to receive a downlink message from the BS via the long-range transceiver, and to transmit the downlink message, via the short-range transceiver, to a peer communication device (Shi, [0052]-[0053], [0054], Fig. 1, [0063], Fig. 2, [0081], [0083], Fig. 7, [0187]-[0189], the second terminal receives the downlink data from the second access network device and transmits it to the first terminal, where the second terminal includes the first communication unit 701 to communicate with the second access network device, and the second communication unit 702 to communicate with the first terminal).

As to claim 15, Shi teaches wherein the processor is configured to communicate messages with the BS via the long-range transceiver on behalf of one or more peer communication devices that are un-activated or not on-boarded in the cellular network (Shi, [0052]-[0053], [0054], Fig. 1, [0063], Fig. 2, [0081], [0083], Fig. 7, [0187]-[0189], the second terminal communicates uplink and downlink data between the first terminal and the second access network device, where the first terminal (terminal 130) is not able to get service from the second access network and second cell).

As to claim 16, Shi teaches a method for communication comprising (Shi, [0030], Fig. 1, Fig. 7, [0187]-[0189], a data transmission method performed by a second terminal (terminal 140). Fig. 2, [0070], second terminal): 
in a communication device comprising a long-range transceiver for wireless communication with a Base Station (BS) of a cellular network (Shi, Fig. 1, [0049]-[0051], Fig. 2, [0070]-[0080], the second terminal (i.e. terminal 140) transmits and receives wireless signals with the second access network device, which is a gNB, TRP, base station, etc. that uses LTE, 5G, etc. Fig. 7, [0187]-[0189], the second terminal includes a first communication unit 701 to communicate with the access network device), and further comprising a short-range transceiver for wireless communication with one or more peer communication devices over a short-range network (Shi, [0054], Fig. 1, [0063], Fig. 2, [0070]-[0080], [0083], the second terminal transmits and receives wireless signals with the first terminal, via D2D communication which is a technology for short distance communications. Fig. 7, [0187]-[0189], the second terminal includes a second communication unit 702 to communicate with the first terminal), 
communicating with the peer communication devices via the short-range transceiver and with the BS via the long-range transceiver (Shi, Fig. 1, [0049]-[0051], [0054], [0063], Fig. 2, [0070]-[0080], [0083], Fig. 7, [0187]-[0189], the second terminal communicates with the first terminal via the second communication unit 702 and with the second access network device (second gNB, base station, etc.) via the first communication unit 701), so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service (Shi, Fig. 1, [0052]-[0053], [0065], Fig. 2, [0081], [0083], Fig. 7, as shown in Fig. 2, the second terminal performs data transmissions with the first terminal and second access network device via corresponding downlink and uplink. Uplink data and downlink data is transmitted via transmission resources to provide a D2D communication service between the first and second device and a relay communication service for the first terminal to the second access network device via the second terminal).

Shi teaches the claimed limitations as stated above. As discussed above, Shi discloses in Fig. 2 that the second terminal performs data transmissions with the first terminal and second access network device via corresponding downlink and uplink transmission resources (Shi, [0052]-[0053], [0065], Fig. 2, [0081], [0083]). In Shi’s Fig. 2 there is no indication if the second access network device allocates the resources for the communication between the second terminal and the first terminal or the second access network device. Thus, Shi does not explicitly teach the following underlined features: regarding claim 16, so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service, while rendering the BS unaware of sharing of the resources.

However, Vanderveen teaches so as to share resources between the communication device and the peer communication devices or the cellular network, for providing a communication service, while rendering the BS unaware of sharing of the resources (Vanderveen, Fig. 1, [0040], [0050], a UE functions as a scheduling entity, scheduling resources for one or more scheduled entities (i.e. one or more other UEs). In a wireless communication system with scheduled access to time-frequency resources and having a cellular communication, a P2P, a D2D, etc. a scheduling entity and one or more scheduled entities communicate utilizing the scheduled resources. A UE functions as the scheduling entity. In the case the UE functions as a scheduling entity, the base station 108 does not perform the scheduling and is not aware of the resources used by the communication between UEs and to the base station).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi to have the features, as taught by Vanderveen in order to schedule, assign, reconfigure, and release resources for UEs that perform sidelink communications and cellular communications (Vanderveen, [0039]).

Shi teaches the claimed limitations as stated above. Shi does not explicitly teach the following features: regarding claim 20, wherein the communication device and the peer communication devices comprise respective Secure Elements (SEs), wherein communicating with the peer communication devices comprises establishing secure communication with the peer communication devices over the short-range network, using the SEs.

As to claim 20, Vanderveen teaches wherein the communication device and the peer communication devices comprise respective Secure Elements (SEs), wherein communicating with the peer communication devices comprises establishing secure communication with the peer communication devices over the short-range network, using the SEs (Vanderveen, Fig. 1, Fig. 11, [0115], [0118], Fig. 12, [0122]-[0125], Fig. 13, each UE includes in their processor a link establishing circuit 1142 that establishes a secure link between devices via sidelink (PC5 layer)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi to have the features, as taught by Vanderveen in order to establish a secure link for vehicle-to-vehicle (V2V) communications where the demand of unicast links increases (Vanderveen, [0002], [0005]).

As to claim 22, Shi teaches and comprising receiving a downlink message from the BS via the long-range transceiver, and transmitting the downlink message, via the short-range transceiver, to a peer communication device (Shi, [0052]-[0053], [0054], Fig. 1, [0063], Fig. 2, [0081], [0083], Fig. 7, [0187]-[0189], the second terminal receives the downlink data from the second access network device and transmits it to the first terminal, where the second terminal includes the first communication unit 701 to communicate with the second access network device, and the second communication unit 702 to communicate with the first terminal).

As to claim 30, Shi teaches and comprising communicating messages with the BS via the long-range transceiver on behalf of one or more peer communication devices that are un-activated or not on-boarded in the cellular network (Shi, [0052]-[0053], [0054], Fig. 1, [0063], Fig. 2, [0081], [0083], Fig. 7, [0187]-[0189], the second terminal communicates uplink and downlink data between the first terminal and the second access network device, where the first terminal (terminal 130) is not able to get service from the second access network and second cell).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Baghel et al. (WO 2017/065895) (provided in the IDS), hereinafter “Baghel”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 2, wherein the processor is configured to receive from a peer communication device, via the short-range transceiver, a signal that conveys data bits and that underwent partial or complete transmit processing by a long-range transceiver of the peer communication device for transmission to the BS, to complete processing the signal, by the long-range transceiver of the communication device, for producing a transmission signal that carries the data bits, and to transmit the transmission signal to the BS, on behalf of the peer communication device.

As to claim 2, Baghel teaches wherein the processor is configured to receive from a peer communication device, via the short-range transceiver, a signal that conveys data bits and that underwent partial or complete transmit processing by a long-range transceiver of the peer communication device for transmission to the BS (Baghel, [0049], Figs. 5A-5C, [0061]-[0065], the figures shows that a first packet is received by the PDCP 516 in the Uu interface 526 of the remote UE 502 which transmits the packet to the PC5 interface 528 of the remote UE 502, where the first packet is destined to the eNB 506, but transmitted to the Relay UE 504 because the remote UE 502 is not configured for UL transmission with the eNB 506. Figure 5C further shows that the packet is processed by the RLC 576 of the Uu interface 526 of the Remote UE 502 before it is transmitted to the relay UE 504. The RLC provides functionality associated with the transfer of upper layer PDUs, error correction through ARQ, concatenation, segmentation, and reassembly of RLC SDUs, re-segmentation of RLC data PDUs, and reordering of RLC data PDUs. The PDCP provides functionality associated with header compression / decompression, and security (ciphering, deciphering, integrity protection, integrity verification)), to complete processing the signal, by the long-range transceiver of the communication device, for producing a transmission signal that carries the data bits, and to transmit the transmission signal to the BS, on behalf of the peer communication device (Baghel, [0049], Figs. 5A-5C, [0061]-[0065], the packet is received by the Uu interface 554 of the Relay UE 504 for processing by the PDCP 540, RLC 542, MAC 544 and L1 546, and then transmitted to the eNB 506. The packet is received by the Relay UE 504 from the Remote UE 502 for its transmission to the eNB 506).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Baghel in order to provide reliability and feedback for UL transmissions, and reusing the legacy procedure for radio link failure (RLF) when the remote UE is out of coverage (RLC transmission timer timeout) (Baghel, [0065]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 17, wherein communicating with the peer communication devices comprises receiving from a peer communication device, via the short-range transceiver, a signal that conveys data bits and that underwent partial or complete transmit processing by a long-range transceiver of the peer communication device for transmission to the BS, and wherein providing the communication service comprises completing processing the signal, by the long-range transceiver of the communication device, for producing a transmission signal that carries the data bits, and to transmit the transmission signal to the BS, on behalf of the peer communication device.

As to claim 17, Baghel teaches wherein communicating with the peer communication devices comprises receiving from a peer communication device, via the short-range transceiver, a signal that conveys data bits and that underwent partial or complete transmit processing by a long-range transceiver of the peer communication device for transmission to the BS (Baghel, [0049], Figs. 5A-5C, [0061]-[0065], the figures shows that a first packet is received by the PDCP 516 in the Uu interface 526 of the remote UE 502 which transmits the packet to the PC5 interface 528 of the remote UE 502, where the first packet is destined to the eNB 506, but transmitted to the Relay UE 504 because the remote UE 502 is not configured for UL transmission with the eNB 506. Figure 5C further shows that the packet is processed by the RLC 576 of the Uu interface 526 of the Remote UE 502 before it is transmitted to the relay UE 504. The RLC provides functionality associated with the transfer of upper layer PDUs, error correction through ARQ, concatenation, segmentation, and reassembly of RLC SDUs, re-segmentation of RLC data PDUs, and reordering of RLC data PDUs. The PDCP provides functionality associated with header compression / decompression, and security (ciphering, deciphering, integrity protection, integrity verification)), and wherein providing the communication service comprises completing processing the signal, by the long-range transceiver of the communication device, for producing a transmission signal that carries the data bits, and to transmit the transmission signal to the BS, on behalf of the peer communication device (Baghel, [0049], Figs. 5A-5C, [0061]-[0065], the packet is received by the Uu interface 554 of the Relay UE 504 for processing by the PDCP 540, RLC 542, MAC 544 and L1 546, and then transmitted to the eNB 506. The packet is received by the Relay UE 504 from the Remote UE 502 for its transmission to the eNB 506).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Baghel in order to provide reliability and feedback for UL transmissions, and reusing the legacy procedure for radio link failure (RLF) when the remote UE is out of coverage (RLC transmission timer timeout) (Baghel, [0065]).

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Reznik et al. (US 2015/0195863), hereinafter “Reznik”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following underlined features: regarding claim 3, wherein the processor is configured to communicate via the short-range transceiver with the peer communication devices in mutually selecting one or more gateway devices for jointly mediating communication of messages between the BS via the long-range transceiver and peer communication devices via the short-range transceiver.

As to claim 3, Reznik teaches wherein the processor is configured to communicate via the short-range transceiver with the peer communication devices in mutually selecting one or more gateway devices for jointly mediating communication of messages between the BS via the long-range transceiver and peer communication devices via the short-range transceiver (Reznik, [0041], Fig. 2, [0075], [0077]-[0078], Fig. 4, the WTRUs (UEs) include multiple transceivers for communicating with a cellular base station (i.e. 114a) and other wireless links. The UEs also communicate with other UEs via D2D links. [0113]-[0114], [0116], the UEs perform gateway (D2D GW) selection via the transmission of an advertisement indicating their capability to act as a D2D link gateway. As shown in Fig. 4, the UE communicates with the UE GW, which communicates with the e-NB, as similarly disclose by Shi via the corresponding communication units (transceivers)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Reznik in order to select one of the UEs to act as a gateway in a manner to avoid GW contention (Reznik, [0115]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 4, wherein the processor is configured to select the gateway devices, mutually with the peer communication devices, based on a criterion selected from a criteria list comprising - channel conditions with the BS, battery level or an amount of time left before the battery drains, connectivity costs to the long-range network, level of connectivity performance offered by Mobile Virtual Network Operator (MVNO), number of routing hops in the short-range network, application considerations and device capabilities.

As to claim 4, Reznik teaches wherein the processor is configured to select the gateway devices, mutually with the peer communication devices, based on a criterion selected from a criteria list comprising - channel conditions with the BS, battery level or an amount of time left before the battery drains, connectivity costs to the long-range network, level of connectivity performance offered by Mobile Virtual Network Operator (MVNO), number of routing hops in the short-range network, application considerations and device capabilities (Reznik, [0041], Fig. 2, [0075], [0077]-[0078], Fig. 4, the WTRUs (UEs) include multiple transceivers for communicating with a cellular base station (i.e. 114a) and other wireless links. The UEs also communicate with other UEs via D2D links. [0113]-[0116], the UEs perform gateway (D2D GW) selection via the transmission of an advertisement indicating their capability to act as a D2D link gateway. The D2D GW selection is also based on corresponding D2D connections and services).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Reznik in order to select one of the UEs to act as a gateway in a manner to avoid GW contention (Reznik, [0115]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following underlined features: regarding claim 18, wherein communicating with the peer communication devices comprises communicating via the short-range transceiver with the peer communication devices in mutually selecting one or more gateway devices for jointly mediating communication of messages between the BS via the long-range transceiver and peer communication devices via the short-range transceiver.

As to claim 18, Reznik teaches wherein communicating with the peer communication devices comprises communicating via the short-range transceiver with the peer communication devices in mutually selecting one or more gateway devices for jointly mediating communication of messages between the BS via the long-range transceiver and peer communication devices via the short-range transceiver (Reznik, [0041], Fig. 2, [0075], [0077]-[0078], Fig. 4, the WTRUs (UEs) include multiple transceivers for communicating with a cellular base station (i.e. 114a) and other wireless links. The UEs also communicate with other UEs via D2D links. [0113]-[0114], [0116], the UEs perform gateway (D2D GW) selection via the transmission of an advertisement indicating their capability to act as a D2D link gateway. As shown in Fig. 4, the UE communicates with the UE GW, which communicates with the e-NB, as similarly disclose by Shi via the corresponding communication units (transceivers)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Reznik in order to select one of the UEs to act as a gateway in a manner to avoid GW contention (Reznik, [0115]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 19, comprising selecting the gateway devices, mutually with the peer communication devices, based on a criterion selected from a criteria list comprising - channel conditions with the BS, battery level or an amount of time left before the battery drains, connectivity costs to the long-range network, level of connectivity performance offered by Mobile Virtual Network Operator (MVNO), number of routing hops in the short-range network, application considerations and device capabilities.

As to claim 19, Reznik teaches comprising selecting the gateway devices, mutually with the peer communication devices, based on a criterion selected from a criteria list comprising - channel conditions with the BS, battery level or an amount of time left before the battery drains, connectivity costs to the long-range network, level of connectivity performance offered by Mobile Virtual Network Operator (MVNO), number of routing hops in the short-range network, application considerations and device capabilities (Reznik, [0041], Fig. 2, [0075], [0077]-[0078], Fig. 4, the WTRUs (UEs) include multiple transceivers for communicating with a cellular base station (i.e. 114a) and other wireless links. The UEs also communicate with other UEs via D2D links. [0113]-[0116], the UEs perform gateway (D2D GW) selection via the transmission of an advertisement indicating their capability to act as a D2D link gateway. The D2D GW selection is also based on corresponding D2D connections and services).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Reznik in order to select one of the UEs to act as a gateway in a manner to avoid GW contention (Reznik, [0115]).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Costa et al. (US 2008/0069105), hereinafter “Costa”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 6, wherein the processor is configured to render the BS unaware of sharing of the resources, by:
receiving from a peer communication device, via the short-range transceiver using secure communication, one or more identities and one or more keys used by the peer communication device to access the cellular network; and 
accessing the cellular network using the received identities and keys, on behalf of the peer communication device.

As to claim 6, Costa teaches wherein the processor is configured to render the BS unaware of sharing of the resources (Costa, Fig. 2-4, the terminal 12 communicates with a plurality of terminals and to the radio network 30 with base stations via corresponding wireless links. The wireless links between the terminals are not indicated to the radio network 30 with base stations. Costa provides a method to communicate with the radio network 30 including base stations via keys and addresses), by:
receiving from a peer communication device, via the short-range transceiver using secure communication, one or more identities and one or more keys used by the peer communication device to access the cellular network (Costa, Fig. 3, [0043]-[0045], [0047], multi-mode terminals perform data transport to the infrastructure network, [0048], [0053], the terminal 12 receives the signal from the terminal 10 and forwards it to the infrastructure network 30. Fig. 4, [0065]-[0066], the MAC, PK and BK of the terminal 10 is used by the terminal 10 to send and receive data traffic via the terminal 12 to and from the infrastructure network 30. [0097-[0106], the terminal 10 transmits information to the infrastructure network 30 via the terminal 12 using the MAC, PK and BK of the terminal 10); and 
accessing the cellular network using the received identities and keys, on behalf of the peer communication device (Costa, Fig. 3, [0043]-[0045], [0047], [0048], [0053], Fig. 4, [0065]-[0066], the MAC, PK and BK of the terminal 10 is used by the terminal 10 to send and receive data traffic via the terminal 12 to and from the infrastructure network 30. [0097-[0106], the terminal 10 transmits information to the infrastructure network 30 via the terminal 10 using the MAC, PK and BK of the terminal 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Costa in order to guarantee the ad-hoc network a first level of security in regard to terminals that are not authorized for access since they are not authenticated successfully (Costa, [0053]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 21, wherein rendering the BS unaware of sharing of the resources comprises receiving from a peer communication device, via the short-range transceiver using secure communication, one or more identities and one or more keys used by the peer communication device to access the cellular network, and accessing the cellular network using the received identities and keys, on behalf of the peer communication device.

As to claim 21, Costa teaches wherein rendering the BS unaware of sharing of the resources (Costa, Fig. 2-4, the terminal 12 communicates with a plurality of terminals and to the radio network 30 with base stations via corresponding wireless links. The wireless links between the terminals are not indicated to the radio network 30 with base stations. Costa provides a method to communicate with the radio network 30 including base stations via keys and addresses) comprises receiving from a peer communication device, via the short-range transceiver using secure communication, one or more identities and one or more keys used by the peer communication device to access the cellular network, and accessing the cellular network using the received identities and keys, on behalf of the peer communication device (Costa, Fig. 3, [0043]-[0045], [0047], multi-mode terminals perform data transport to the infrastructure network, [0048], [0053], the terminal 12 receives the signal from the terminal 10 and forwards it to the infrastructure network 30. Fig. 4, [0065]-[0066], the MAC, PK and BK of the terminal 10 is used by the terminal 10 to send and receive data traffic via the terminal 12 to and from the infrastructure network 30. [0097-[0106], the terminal 10 transmits information to the infrastructure network 30 via the terminal 10 using the MAC, PK and BK of the terminal 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Costa in order to guarantee the ad-hoc network a first level of security in regard to terminals that are not authorized for access since they are not authenticated successfully (Costa, [0053]).

Claims 8-9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Martin et al. (US 2019/0261309), hereinafter “Martin”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 8, wherein the long-range transceiver is configured to wake up periodically from Idle mode, and wherein during a wakeup period the processor is configured to perform one or both of: 
receive, via the long-range transceiver, a control message sent by the BS, and send the control message to a peer communication device via the short-range transceiver; and 
produce measurements related to channel quality and to neighbor cells, and send the measurements to a peer communication device via the short-range transceiver.

As to claim 8, Martin teaches wherein the long-range transceiver is configured to wake up periodically from Idle mode, and wherein during a wakeup period the processor (Martin, [0034], [0133], the relay device (RN) enters in idle mode and periodically wakes up for its DRX mode to check for a paging message. Fig. 5, [0044]-[0046], the RN is idle mode to save power and monitors paging occasions (step 53) by periodically waking up for its DRX mode to check for a paging message from the base station (BS). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, wakes up for its DRX mode to check for a paging message, receives a paging from eNB1 and forwards it to the UE via D2D connection) is configured to perform one or both of: 
receive, via the long-range transceiver, a control message sent by the BS, and send the control message to a peer communication device via the short-range transceiver (Martin, [0034], [0133], the relay device (RN) enters in idle mode and periodically wakes up for its DRX mode to check for a paging message. Fig. 5, [0044]-[0046], the RN is idle mode to save power and monitors paging occasions (step 53) by periodically waking up for its DRX mode to check for a paging message from the base station (BS). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, wakes up for its DRX mode to check for a paging message, receives a paging from eNB1 and forwards it to the UE via D2D connection); and 
produce measurements related to channel quality and to neighbor cells, and send the measurements to a peer communication device via the short-range transceiver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Martin in order to enable the use of relaying in ProSe cases, where the network can contact a specific terminal, even when the terminal is communicating with the network via a relay node (Martin, [0010]-[0011], [0041]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 9, herein the long-range transceiver is configured to wake up periodically for detecting, on behalf of a peer communication device that remains in an Idle mode, paging messages destined to the peer communication device, to detect, during a wakeup period, a paging message destined by the BS to the peer communication device, and to send the paging message to the processor, and wherein the processor is configured to transmit the paging message to the peer communication device via the short-range transceiver.

As to claim 9, Martin teaches wherein the long-range transceiver is configured to wake up periodically for detecting, on behalf of a peer communication device that remains in an Idle mode, paging messages destined to the peer communication device, to detect, during a wakeup period, a paging message destined by the BS to the peer communication device (Marin, Fig. 5, [0044]-[0046], [0048], the RN goes in idle mode to save power, the RN monitors paging occasions (step 53). The RN also check for the UE-ID for any remote UEs it is acting as a relay (step 54). The BS transmits a paging message to the UE via the RN using the corresponding paging occasions (steps 53-55), where the UE is not wake up (step 56 has not happened yet). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, receives a paging from eNB1 and forwards it to the UE via D2D connection), and to send the paging message to the processor, and wherein the processor is configured to transmit the paging message to the peer communication device via the short-range transceiver (Marin, Fig. 5, [0044]-[0046], [0048], the RN goes in idle mode to save power, the RN monitors paging occasions (step 53). The RN also check for the UE-ID for any remote UEs it is acting as a relay (step 54). The BS transmits a paging message to the UE via the RN using the corresponding paging occasions (steps 53-55), where the UE is not wake up (step 56 has not happened yet). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, receives a paging from eNB1 and forwards it to the UE via D2D connection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Martin in order to enable the use of relaying in ProSe cases, where the network can contact a specific terminal, even when the terminal is communicating with the network via a relay node (Martin, [0010]-[0011], [0041]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 23, and comprising waking up periodically from Idle mode, by the long-range transceiver, and, during a wakeup period, performing one or both of: 
receiving via the long-range transceiver, a control message sent by the BS, and sending the control message to a peer communication device via the short-range transceiver; and 
producing measurements related to channel quality and to neighbor cells, and sending the measurements to a peer communication device via the short-range transceiver.

As to claim 23, Martin teaches and comprising waking up periodically from Idle mode, by the long-range transceiver, and, during a wakeup period, performing one or both of (Martin, [0034], [0133], the relay device (RN) enters in idle mode and periodically wakes up for its DRX mode to check for a paging message. Fig. 5, [0044]-[0046], the RN is idle mode to save power and monitors paging occasions (step 53) by periodically waking up for its DRX mode to check for a paging message from the base station (BS). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, wakes up for its DRX mode to check for a paging message, receives a paging from eNB1 and forwards it to the UE via D2D connection): 
receiving via the long-range transceiver, a control message sent by the BS, and sending the control message to a peer communication device via the short-range transceiver (Martin, [0034], [0133], the relay device (RN) enters in idle mode and periodically wakes up for its DRX mode to check for a paging message. Fig. 5, [0044]-[0046], the RN is idle mode to save power and monitors paging occasions (step 53) by periodically waking up for its DRX mode to check for a paging message from the base station (BS). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, wakes up for its DRX mode to check for a paging message, receives a paging from eNB1 and forwards it to the UE via D2D connection); and 
producing measurements related to channel quality and to neighbor cells, and sending the measurements to a peer communication device via the short-range transceiver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Martin in order to enable the use of relaying in ProSe cases, where the network can contact a specific terminal, even when the terminal is communicating with the network via a relay node (Martin, [0010]-[0011], [0041]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 24, and comprising waking up periodically by the long-range transceiver for detecting, on behalf of a peer communication device that remains in an Idle mode, paging messages destined to the peer communication device, detecting, during a wakeup period, a paging message destined by the BS to the peer communication device, sending the paging message to the processor, and transmitting the paging message to the peer communication device via the short-range transceiver.

As to claim 24, Martin teaches and comprising waking up periodically by the long-range transceiver for detecting, on behalf of a peer communication device that remains in an Idle mode, paging messages destined to the peer communication device, detecting, during a wakeup period, a paging message destined by the BS to the peer communication device (Martin, Fig. 5, [0044]-[0046], [0048], the RN goes in idle mode to save power, the RN monitors paging occasions (step 53). The RN also check for the UE-ID for any remote UEs it is acting as a relay (step 54). The BS transmits a paging message to the UE via the RN using the corresponding paging occasions (steps 53-55), where the UE is not wake up (step 56 has not happened yet). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, receives a paging from eNB1 and forwards it to the UE via D2D connection), sending the paging message to the processor, and transmitting the paging message to the peer communication device via the short-range transceiver (Martin, Fig. 5, [0044]-[0046], [0048], the RN goes in idle mode to save power, the RN monitors paging occasions (step 53). The RN also check for the UE-ID for any remote UEs it is acting as a relay (step 54). The BS transmits a paging message to the UE via the RN using the corresponding paging occasions (steps 53-55), where the UE is not wake up (step 56 has not happened yet). Fig. 7, steps 4-5, [0050]-[0055], the Relay UE is in idle, receives a paging from eNB1 and forwards it to the UE via D2D connection).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Martin in order to enable the use of relaying in ProSe cases, where the network can contact a specific terminal, even when the terminal is communicating with the network via a relay node (Martin, [0010]-[0011], [0041]).

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Chae et al. (US 2015/0319724), hereinafter “Chae”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 10, wherein the processor is configured to receive from a peer communication device, via the short-range transceiver, information regarding time gaps during which no wireless communication occurs over the cellular network, and to communicate with the peer communication devices via the short-range transceiver during the time gaps.

As to claim 10, Chae teaches wherein the processor is configured to receive from a peer communication device, via the short-range transceiver, information regarding time gaps during which no wireless communication occurs over the cellular network, and to communicate with the peer communication devices via the short-range transceiver during the time gaps (Chae, Figs. 8-9, [0097] ln 23-28, the UE indicates the D2D UL/DL region to other UEs, where the D2D UL/DL region is used for D2D DL/UL transmissions and not for cellular transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Chae in order for out-of-coverage UEs to efficiently acquire synchronization and perform D2D communication using resources (Chae, [0021]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 25, wherein communicating with the peer communication devices comprises receiving from a peer communication device, via the short-range transceiver, information regarding time gaps during which no wireless communication occurs over the cellular network, and communicating with the peer communication devices via the short-range transceiver during the time gaps.

As to claim 25, Chae teaches wherein communicating with the peer communication devices comprises receiving from a peer communication device, via the short-range transceiver, information regarding time gaps during which no wireless communication occurs over the cellular network, and communicating with the peer communication devices via the short-range transceiver during the time gaps (Chae, Figs. 8-9, [0097] ln 23-28, the UE indicates the D2D UL/DL region to other UEs, where the D2D UL/DL region is used for D2D DL/UL transmissions and not for cellular transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Chae in order for out-of-coverage UEs to efficiently acquire synchronization and perform D2D communication using resources (Chae, [0021]).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Zhou et al. (US 2015/0078466), hereinafter “Zhou”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 11, wherein the processor is configured to synchronize to a time base of the cellular network, to which a peer communication device also synchronizes, and to perform synchronized discovery between the communication device and the peer communication device, in accordance with the time base.

As to claim 11, Zhou teaches wherein the processor is configured to synchronize to a time base of the cellular network, to which a peer communication device also synchronizes, and to perform synchronized discovery between the communication device and the peer communication device, in accordance with the time base (Zhou, Fig. 1, [0040], Fig. 2, [0042]-[0043], each D2D UE acquires the timing from the LTE cellular system, which is synchronization information of the cell. [0044]-[0047], the D2D UE receives, in a discovery subframe, a device discovery signal from a second D2D UE according to the timing information. Then, the D2D UE acquires device information of the second D2D UE, thereby discovering the second D2D UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Zhou in order to shortening a time of discovery between the D2D UEs, and enabling one D2D UE to effectively discover other D2D UEs, thereby improving system efficiency and saving power of the D2D UE while implementing D2D communication in a cellular network (Zhou, [0006], [0050]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 26, and comprising synchronizing to a time base of the cellular network, to which a peer communication device also synchronizes, and performing synchronized discovery between the communication device and the peer communication device, in accordance with the time base.

As to claim 26, Zhou teaches and comprising synchronizing to a time base of the cellular network, to which a peer communication device also synchronizes, and performing synchronized discovery between the communication device and the peer communication device, in accordance with the time base (Zhou, Fig. 1, [0040], Fig. 2, [0042]-[0043], each D2D UE acquires the timing from the LTE cellular system, which is synchronization information of the cell. [0044]-[0047], the D2D UE receives, in a discovery subframe, a device discovery signal from a second D2D UE according to the timing information. Then, the D2D UE acquires device information of the second D2D UE, thereby discovering the second D2D UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Zhou in order to shortening a time of discovery between the D2D UEs, and enabling one D2D UE to effectively discover other D2D UEs, thereby improving system efficiency and saving power of the D2D UE while implementing D2D communication in a cellular network (Zhou, [0006], [0050]).

Claims 12-13 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Altaf et al. (US 2018/0246926), hereinafter “Altaf”.

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 12, wherein the processor is configured to measure a local physical attribute, and to share the measured physical attribute with one or more peer communication devices via the short-range transceiver.

As to claim 12, Altaf teaches wherein the processor is configured to measure a local physical attribute, and to share the measured physical attribute with one or more peer communication devices via the short-range transceiver (Altaf, [0019], Fig. 6, [0052], [0055], the data collected by an IoT device is relayed to another IoT device, where the data collected is a measurement performed by the IoT device. The data includes temperature measurements, location, sound, video, resource usage, humidity, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Altaf in order to provide a data maturity management for computer systems with a large amount of data to manage, thereby providing a positive correlation to data management efficiency, relevance, and accuracy (Altaf, [0002]-[0003]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 13, wherein the processor is configured to receive from one or more peer communication devices respective attributes measured locally, to derive from the one or more attributes a common attribute, and to report the common attribute to a server coupled to the BS, via the long-range transceiver.

As to claim 13, Altaf teaches wherein the processor is configured to receive from one or more peer communication devices respective attributes measured locally, to derive from the one or more attributes a common attribute, and to report the common attribute to a server coupled to the BS, via the long-range transceiver (Altaf, [0019], Fig. 6, [0052], [0055], the data collected by an IoT device is relayed to another IoT device, where the data collected is a measurement performed by the IoT device. The data is transmitted to a target application or computing device for processing and analysis. [0054], the IoT data maturity management module is hosted by a remote computing device or server (e.g., server accessible via a subscription, usage-based, or other service model). [0080], a first set of IoT data is measured by a IoT device, such as the rate that snow falls with respect to a particular region. Fig. 10, [0084], the IoT device transmits the set of IoT data to the data maturity validator 1030 to process and validate the IoT data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Altaf in order to provide a data maturity management for computer systems with a large amount of data to manage, thereby providing a positive correlation to data management efficiency, relevance, and accuracy (Altaf, [0002]-[0003]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 27, and comprising measuring a local physical attribute, and sharing the measured physical attribute with one or more peer communication devices via the short-range transceiver.

As to claim 27, Altaf teaches and comprising measuring a local physical attribute, and sharing the measured physical attribute with one or more peer communication devices via the short-range transceiver (Altaf, [0019], Fig. 6, [0052], [0055], the data collected by an IoT device is relayed to another IoT device, where the data collected is a measurement performed by the IoT device. The data includes temperature measurements, location, sound, video, resource usage, humidity, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Altaf in order to provide a data maturity management for computer systems with a large amount of data to manage, thereby providing a positive correlation to data management efficiency, relevance, and accuracy (Altaf, [0002]-[0003]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 28, wherein communicating with the peer communication devices comprises receiving from one or more peer communication devices respective attributes measured locally, deriving from the one or more attributes a common attribute, and reporting the common attribute to a server coupled to the BS, via the long-range transceiver.

As to claim 28, Altaf teaches wherein communicating with the peer communication devices comprises receiving from one or more peer communication devices respective attributes measured locally, deriving from the one or more attributes a common attribute, and reporting the common attribute to a server coupled to the BS, via the long-range transceiver (Altaf, [0019], Fig. 6, [0052], [0055], the data collected by an IoT device is relayed to another IoT device, where the data collected is a measurement performed by the IoT device. The data is transmitted to a target application or computing device for processing and analysis. [0054], the IoT data maturity management module is hosted by a remote computing device or server (e.g., server accessible via a subscription, usage-based, or other service model). [0080], a first set of IoT data is measured by a IoT device, such as the rate that snow falls with respect to a particular region. Fig. 10, [0084], the IoT device transmits the set of IoT data to the data maturity validator 1030 to process and validate the IoT data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Altaf in order to provide a data maturity management for computer systems with a large amount of data to manage, thereby providing a positive correlation to data management efficiency, relevance, and accuracy (Altaf, [0002]-[0003]).

Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0092928) (provided in the IDS), hereinafter “Shi” in view of Vanderveen et al. (US 2019/0223008), hereinafter “Vanderveen”, and further in view of Sharma (US 2019/0042227).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 14, wherein the communication device belongs to a group comprising one or more communication devices that receive from the BS different respective parts of a firmware image, or an entire firmware image, destined to a target communication device, wherein the processor is configured to receive a respective part of the firmware image or the entire firmware image from the BS, and to send the received part or the entire firmware image to the target communication device over the short-range network.

As to claim 14, Sharma teaches wherein the communication device belongs to a group comprising one or more communication devices that receive from the BS different respective parts of a firmware image, or an entire firmware image, destined to a target communication device, wherein the processor is configured to receive a respective part of the firmware image or the entire firmware image from the BS, and to send the received part or the entire firmware image to the target communication device over the short-range network (Sharma, Fig. 16, [0028], the master node 116 communicates with the cloud-based device 120, where the cloud-based device 120 uses WiFi. [0015], the master node delivers a Firmware-over-the-air (FOTA) updates across the network of sensor nodes via wireless. [0030]-[0031], the vehicle 128 provides the FOTA update to sensor node 104 in the group of devices, where the FOTA update was provided from the UE 124 and manager 130).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Sharma in order to enable firmware updates to be delivered to devices in an IoT network via high speed data transmissions that may be difficult to reach with a cable connection (Sharma, [0003], [0017]).

Shi and Vanderveen teach the claimed limitations as stated above. Shi and Vanderveen do not explicitly teach the following features: regarding claim 29, wherein the communication device belongs to a group comprising one or more communication devices that receive from the BS different respective parts of a firmware image, or an entire firmware image, destined to a target communication device, and comprising receiving a respective part of the firmware image or the entire firmware image from the BS, and sending the received part or the entire firmware image to the target communication device over the short-range network.

As to claim 29, Sharma teaches wherein the communication device belongs to a group comprising one or more communication devices that receive from the BS different respective parts of a firmware image, or an entire firmware image, destined to a target communication device, and comprising receiving a respective part of the firmware image or the entire firmware image from the BS, and sending the received part or the entire firmware image to the target communication device over the short-range network (Sharma, Fig. 16, [0028], the master node 116 communicates with the cloud-based device 120, where the cloud-based device 120 uses WiFi. [0015], the master node delivers a Firmware-over-the-air (FOTA) updates across the network of sensor nodes via wireless. [0030]-[0031], the vehicle 128 provides the FOTA update to sensor node 104 in the group of devices, where the FOTA update was provided from the UE 124 and manager 130).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shi and Vanderveen to have the features, as taught by Sharma in order to enable firmware updates to be delivered to devices in an IoT network via high speed data transmissions that may be difficult to reach with a cable connection (Sharma, [0003], [0017]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473